580 F.3d 873 (2009)
SOUTHEAST ALASKA CONSERVATION COUNCIL; Sierra Club; Lynn Canal Conservation, Plaintiffs-Appellants,
v.
UNITED STATES ARMY CORPS OF ENGINEERS; Timothy J. Gallagher Colonel, in his official capacity as District Engineer; Larry L. Reeder, in his official capacity of Chief of the Regulatory Branch; Dominic Izzo, in his official capacity as Principal Deputy Assistant Secretary of the Army (Civil Works); United States Forest Service, Defendants-Appellees,
Coeur Alaska, Inc.; Goldbelt, Inc.; State of Alaska, Defendant-intervenors-Appellees.
No. 06-35679.
United States Court of Appeals, Ninth Circuit.
August 31, 2009.
Thomas S. Waldo, Earthjustice Legal Defense Fund, Inc., Juneau, AK, for Plaintiffs-Appellants.
*874 Aaron P. Avila, John T. Stahr, Lane McFadden, DOJ-U.S. Department of Justice, Washington, DC, Mark A. Nitczynski, DOJ-U.S. Department of Justice, Denver, CO, Richard L. Pomeroy, Office of the U.S. Attorney, Anchorage, AK, for Defendants-Appellees.
John C. Berghoff, Jr., Mayer Brown, LLP, Chicago, IL, Robert A. Maynard, Perkins Coie, LLP, Boise, ID, Matthew D. McGill, Theodore B. Olson, Gibson Dunn & Crutcher, LLP, Washington, DC, David C. Crosby, David C. Crosby, P.C., Juneau, AK, Ruth Hamilton Heese, AGAK-Office of the Alaska Attorney General, Juneau, AK, Cameron M. Leonard, AGAK-Office of the Alaska Attorney General, Fairbanks, AK, for Defendant-intervenors-Appellees.
Before: PROCTER HUG, JR., A. WALLACE TASHIMA and SUSAN P. GRABER, Circuit Judges.

ORDER
This case returns to us on remand from the Supreme Court of the United States. Southeast Alaska Conservation Council v. U.S. Army Corps of Engineers, 486 F.3d 638 (9th Cir.2007), reversed and remanded by ___ U.S. ___, 129 S.Ct. 2458, 174 L.Ed.2d 193 (2009). We, in turn, remand to the district court for further proceedings consistent with the Supreme Court's opinion.